TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00319-CV



                                    Heather A. Stier, Appellant

                                                   v.

                                      Gary R. Stier, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 274TH JUDICIAL DISTRICT
          NO. 07-0874, HONORABLE BRENDA K. SMITH, JUDGE PRESIDING



                               MEMORANDUM OPINION


                The clerk’s record in this appeal is overdue to be filed. The trial court clerk’s office

has reported that appellant Heather A. Stier has failed to pay or make arrangements to pay for the

clerk’s record in this appeal. This Court’s clerk sent a letter dated June 20, 2013, to Stier requesting

that she make arrangements to pay for the clerk’s record and that she submit a status report

regarding this appeal with this Court. Stier was requested to file a response in this Court on or

before July 1, 2013, or risk dismissal of her appeal.

                July 1, 2013, has passed. The clerk’s record has not been filed, and Stier has not filed

any response in this Court. Accordingly, we dismiss this appeal for want of prosecution. See Tex.

R. App. P. 37.3(b), 42.3(b).
                                            _____________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: July 26, 2013




                                               2